Citation Nr: 1427314	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disability, to include lumbar strain, degenerative disc disease, and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for low back strain.   The RO continued the denial of reopening in its February 2011 statement of the case.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen, and will do so in the decision below.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents reveals VA treatment records and the testimony of the Veteran's September 2013 Board video conference hearing.


FINDINGS OF FACT

1.  In a February 2000 decision, the Board denied the Veteran's claim of entitlement to service connection for a back disorder.

2.  The evidence received since the February 2000 Board decision, by itself or when considered with the previous evidence of record, is cumulative and redundant of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The February 2000 Board decision denying entitlement to service connection for a back disorder is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability, to include lumbar strain, degenerative disc disease, and osteoarthritis.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1104, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in December 2009, June 2010, and September 2012, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, including notification regarding what constitutes new and material evidence when reopening a claim, as well as what information and evidence must be submitted by the Veteran and what will be obtained by VA.  This notice also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12. VA is also required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

The June 2010 and September 2012 letters correctly informed the Veteran that his claim for service connection for a back disability had previously been denied in a December 1976 rating decision and a February 2000 Board decision.  The Veteran was informed that new and material evidence must be submitted which showed that his preexisting back disorder had been aggravated beyond the normal progression by military service, as this was the basis or the December 1976 denial.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  These letters therefore provided the notice required by the Kent decision.  The case was last adjudicated in December 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) . 

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran was not afforded a VA examination in connection with his claim.  No such examination was required in this case, however, because the duty to assist does not arise until new and material evidence sufficient to reopen the claim has been received, and the Board will find below that new and material evidence was not received.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion."). 

The Veteran was also afforded a VA hearing with the undersigned in September 2013.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

When determining service connection, a presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.

In July 2003 the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" which existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Analysis

The Veteran first claimed entitlement to service connection for a back disability in July 1976, and the claim was denied in a November 1976 rating decision which found that a "chronic low back condition was documented at induction."  The rating decision further stated that "[s]ervice records show that he was given a permanent physical profile while on active duty, and the evidence of record does not reflect excessive use, strains or injury to cause aggravation of this preexisting condition."  The rating decision specifically listed both chronic low back strain and degenerative lumbar spine arthritis as being not service connected.  The evidence of record at the time of the November 1976 rating decision included service treatment records, statements by the Veteran, and the report of an October 1976 VA examination.

The Veteran's service treatment records include many reports of in-service treatment for back pain and references to back injuries that preexisted service.  On the report of medical history taken at the time of the induction examination in December 1969, it was noted that the Veteran had occasional low back pain secondary to a football injury at the age of 17.  On the report of medical history, the veteran indicated a history of back trouble.  The veteran's spine was evaluated as normal on clinical evaluation. 

The service treatment records include September 1970 records of complaints of back pain, findings of tenderness over the sacroiliac joint, and an impression of genuine low back pain, secondary to lumbarization, S1 of SI strain.  When seen for orthopedic evaluation in October 1970, the Veteran gave an 11-year history of low back pain with occasional radiation down the right lateral thigh.  X-rays revealed findings of transitional S1 vertebra.  An impression of chronic low back pain with acute exacerbation, no evidence of herniated nucleus pulposus, was given.  Thereafter, the Veteran continued to be followed for low back pain and pain in the right buttocks.  The Veteran was placed on multiple physical profiles for low back pain during his service, including an October 1970 profile to avoid heavy lifting and prolonged marching/standing and a December 1970 permanent restrictive duty profile.

A December 1970 orthopedic consultation report shows that the Veteran gave a history of back pain since the age of 10, when he was thrown from a horse and was hit by a car, and a February 1971 neurological consultation shows an impression of probable severe lumbosacral strain syndrome, no indication of specific root deficit.  When seen for treatment of back pain in March 1971, spondylosis with radiculopathy was found.  When seen for treatment in the Orthopedic Clinic of the 97th General Hospital in Frankfurt, Germany in June 1971, the Veteran reported back discomfort and that his new job required prolonged standing.  In September 1971, he was hospitalized at Brooke General Hospital at Fort Sam Houston, Texas, for conservative treatment of chronic low back strain.  The report of the Veteran's April 1973 separation examination shows that his spine was clinically evaluated as normal, and a notation of "chronic low back syndrome" was made.

On VA examination in October 1976, the Veteran gave a history of back problems during service, to include pain which began while doing crawls.  On examination, there was low back pain when flexing the back. He could extend the back normally and rotate to normal degrees, but he stated that each of these activities caused him low back pain, mainly in the left lumbar area.  X-rays revealed narrowing of the L5-S1 area and of the T11-12 area, with degenerative change seen at both these levels.  Diagnoses included lumbosacral strain and osteoarthritis, lumbar area. 

On the basis of this evidence, the RO denied the Veteran's claim.  Although notified of the denial, the Veteran did not initiate an appeal of the November 1976 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The RO's November 1976 denial is therefore final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In November 1980, the Veteran requested that his claim for service-connected disability be reopened, to include his back condition.  He indicated that he had received treatment at Fort Polk, Louisiana, in 1970 and in Frankfurt, Germany, in 1971, while assigned to the 32nd Armor Division.  In February 1981, the RO found that new and material evidence had not been presented to reopen a claim for service connection for a back condition.  In making its decision, the RO additionally considered a 1980 VA hospital summary showing treatment for complaints of chronic low back pain with radiation to the leg.  In the February 1981 rating decision, the RO found that the findings in the cited VA hospital report did not constitute new and material evidence sufficient to reopen the claim.  The Veteran was notified of the adverse decision by letter dated in February 1981, an appeal of the decision was not initiated, and the February 1981 became final.  Id.

In a VA Form 21-4138, submitted to the RO in February 1998, the Veteran again requested that his claim for service connection for back strain be reopened.  The new evidence received since February 1981 consisted of additional VA outpatient treatment records, written statements of the Veteran, and personal hearing testimony.  The Veteran's VA treatment records showed numerous continued complaints of low back pain, muscle spasms, and radiating pain in the lower extremities.  A March 1997 lumbar spine X-ray revealed findings of lumbarization of the sacral vertebra and mild narrowing involving all intervertebral disc space, and an April 1997 MRI showed findings of bulging of the disc material at L2-3, L3-4, L4-5, and the L5-S1 interspaces.

At an August 1998 a personal hearing before a local officer at the Jackson RO, the Veteran testified that his back problem initially occurred during the 10th or 11th week of boot camp, when they were out crawling and the platoon drill sergeant put a foot down on his backside to make him crawl lower.  The Veteran indicated that his back began to hurt at that time but he was scared and did not complain until later.  Thereafter, he began complaining about his back and was given a P3 profile. While serving in Germany, he began seeking treatment two to three times a week for his back and for muscle spasms as a result of the cold weather and because of his duties in the field.  He was also having problems with numbness in his right leg.

In a February 2000 Board decision, the Board determined that new and material evidence had not been received which was sufficient to reopen the claim of service connection for a back disorder, and the claim was denied.  The Board stated in its Findings of Fact that the evidence submitted since the prior denial "does not bear directly and substantially upon the matter of whether the [V]eteran's pre-existing low back disorder was aggravated by his period of active military service; nor is this evidence so significant that it must be considered in order to fairly decide the merits of the veteran's claim for service connection for a back disorder."  The Veteran did not appeal the Board's decision, and the February 2000 Board decision denying the claim is therefore final and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1104, 20.1105.

The current claim of entitlement to service connection for a back disability was submitted in October 2009.  In a November 2009 telephone communication, the Veteran clarified that he wanted his claim of entitlement for a back disability to include both chronic low back strain and degenerative lumbar spine disorder.   

Since the last final denial, additional VA treatment records have been received which show that the Veteran underwent lumbar microdiscectomy surgery in October 2009 and that he has continued to have regular complaints and treatment related to pain of the back, hips, and lower extremities with diagnoses including lumbar spine arthritis, spinal stenosis, and degenerative disc disease.  An August 2009 X-ray showed that he had varying degrees of multilevel degenerative disc disease and spondylosis of the lumbosacral spine.  The VA treatment records do not contain any medical opinions regarding the etiology of the Veteran's back disorder or its possible relationship to his service.

At a January 2013 Board hearing, the Veteran stated that he had muscle spasms prior to service, but his serious back problems did not begin until his active duty service.  He described how a drill sergeant placed a foot on his back and "something popped," and that he has had severe problems ever since.  The Veteran stated that he was treated for back issues while stationed in Germany and at Brooke General Hospital.

The Veteran has also submitted written statements indicating that his military service aggravated his back disorder and that he received various medical treatments related to the back in service because of this aggravation.  His September 2012 statement indicated that in 1971 he was treated at Brooke General Hospital and told that his arthritis was increasing and that his bones were brittle.  The Veteran submitted a service record indicated that he was transferred to Brooke General Hospital at Fort Sam Houston in August 1971.

On review of the record, the Board has determined that new and material evidence to reopen the claim of service connection for a low back disability, to include lumbar strain, degenerative disc disease, and osteoarthritis, has not been received.  

The Veteran's claim for service connection was previously denied by the Board in February 2000 on the basis that no new and material evidence was submitted which bore directly on the matter of whether the Veteran's preexisting low back disorder was aggravated by his period of military service, which was the basis of the RO's initial denial of the claim in November 1976.  The pertinent evidence received since the last final denial consists only of additional VA treatment records and the Veteran's repeated assertions that his back disorder was incurred in or aggravated by his active military service.  The newly added VA treatment records merely continue to show treatment for and diagnoses of various low back disorders, including lumbar pain, degenerative disc disease, and arthritis.  These current diagnoses were already of record, and were specifically discussed in the February 2000 Board decision.  Although the Board at that time made a finding pertaining to the general issue of entitlement to service connection for a "back disorder," the February 2000 Board decision addressed all diagnoses of record, and furthermore can be presumed to encompass all back related disorders of record, including lumbar strain, degenerative disc disease, and osteoarthritis.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (The Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  Even at the time of the November 1976 rating decision, the RO acknowledged that the Veteran had a current low back disability, including low back strain and degenerative arthritis.  The added VA treatment records, which show that the Veteran has a current back disability, are therefore duplicative of evidence already in the claims file.

The Veteran's statements and testimony are also duplicative of information already contained in the claims file prior to February 2000.  The Veteran submitted a service record and testimony regarding his hospitalization at Brooke General Hospital at Fort Sam Houston in 1971, but this information was already contained in his service treatment records.  The Veteran's testimony at the September 2013 Board hearing largely repeated the testimony he had already provided at his August 1998 RO hearing.  It was well established that the Veteran had numerous treatments pertaining to the back while he was in service, and the written statements and testimony from the Veteran only reaffirmed the evidence of in-service treatment which was already of record.

The Veteran has not presented any competent, non-cumulative which indicates that his current back disability is related to service.  The Veteran's continued assertions that he believes that his back disorder was aggravated by service, even if competent, see Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"), are cumulative of those assertions that have already been associated with the claims file prior to February 2000.

None of the evidence submitted since February 2000 is relates to an unestablished fact necessary to substantiate the claim.  The claim was denied in 1976 on the basis that there was no competent evidence indicating that the Veteran's preexisting back disorder was aggravated by his military service.  The February 2000 Board decision found that no evidence regarding whether the Veteran's back disorder was aggravated in service had submitted, and on that basis the Veteran's claim could not be reopened.  The Board again finds that in the absence of any competent, non-cumulative evidence pertaining to whether the Veteran's back disorder was caused by or aggravated in service, the claim cannot be reopened. 

Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented, and the claim is not reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for a low back disability, to include lumbar strain, degenerative disc disease, and osteoarthritis, is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


